FILED
                           NOT FOR PUBLICATION
                                                                            FEB 12 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30004

              Plaintiff - Appellee,              D.C. No. 2:13-cr-00008-WFN-28

 v.
                                                 MEMORANDUM*
KEVIN DARNELL MILES,

              Defendant - Appellant.

                  Appeal from the United States District Court
                     for the Eastern District of Washington
              Wm. Fremming Nielsen, Senior District Judge, Presiding

                           Submitted February 5, 2016**
                               Seattle, Washington

Before: O’SCANNLAIN and GOULD, Circuit Judges and BURNS,*** District
Judge.

      Kevin Miles challenges the 144-month sentence imposed following his

guilty-plea convictions for conspiring to distribute oxycodone-based pills in

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
violation of 21 U.S.C. §§ 846 and 841(a)(1). We have jurisdiction under 18 U.S.C.

§ 3742 and 28 U.S.C. § 1291.

      Miles’ appeal is barred by the waiver of appeal provision in his plea

agreement. See United States v. Bibler, 495 F.3d 621, 623–24 (9th Cir. 2007). The

illegal sentence exception does not apply because Miles’ due process contention

lacks merit. His argument that the district court violated his rights under Apprendi

v. New Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 133 S. Ct. 2151

(2013), fails because the district court’s drug quantity findings didn’t affect the

statutory maximum sentence nor subject him to a mandatory minimum sentence.

See United States v. Vallejos, 742 F.3d 902, 906–07 (9th Cir. 2014).

      DISMISSED.